Name: 90/606/EEC: Commission Decision of 31 July 1990 approving the French programme of agricultural income aid for farmers in general (only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  farming systems
 Date Published: 1990-11-20

 Avis juridique important|31990D060690/606/EEC: Commission Decision of 31 July 1990 approving the French programme of agricultural income aid for farmers in general (only the French text is authentic) Official Journal L 320 , 20/11/1990 P. 0026 - 0026COMMISSION DECISION of 31 July 1990 approving the French programme of agricultural income aid for farmers in general (Only the french text is authentic) (90/606/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 768/89 of 21 March 1989 establishing a system of transitional aids to agricultural income (1), and in particular Article 7 (3) thereof, Having regard to Council Regulation (EEC) No 3813/89 of 19 December 1989 laying down detailed rules for the application of the system of transitional aids to agricultural income (2), as amended by Regulation (EEC) No 1279/90 (3), and in particular Article 10 (3) thereof; Whereas on 12 June 1990, France notified the Commission of its intention to introduce a programme of agricultural income aid for farmers in general; whereas additional information concerning this programme was received by the Commission from the French authorities on 20 and 27 June 1990; Whereas the Management Committee for Agricultural Income Aids was consulted on 18 July 1990 on the measures provided for in this Decision; Whereas the EAGGF Committee was consulted on 18 July 1990 on the maximum amounts that may be charged annually to the Community budget as a result of approving the programme, HAS ADOPTED THIS DECISION: Article 1 The programme of agricultural income aid for farmers in general notified to the Commission by the French authorities on 12 June 1990 is hereby approved. Article 2 The maximum amounts that may be charged annually to the Community budget as a result of this Decision shall be as follows: (in million ecus) Year Maximum amount 1991 5,4 1992 8,5 1993 16,8 1994 13,9 1995 11,1 1996 6,9 1997 3,9 Article 3 This Decision is addressed to the French Republic. Done at Brussels, 31 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 84, 29. 3. 1989, p. 8. (2) OJ No L 371, 20. 12. 1989, p. 17. (3) OJ No L 126, 16. 5. 1990, p. 20.